Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claim fails to fall into any of the four enumerated categories of 35 USC 101 as set forth above.

Regarding claims 1-10, although the claims recite "system/apparatus/device, etc.", the claims lack the necessary physical articles/objects/elements/components/structure/hardware to constitute a machine or a manufacture within the meaning of 35 USC 101. They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter.

software, firmware, hardware or any combination or subset thereof. ", underline for emphasis).
Furthermore, the specification describes the network interface and processor in such a way that does not preclude an interpretation of a virtual network interface or processor as paragraphs 0058 describes each unit as possibly being something.
As such, the claims are directed towards software per se. Software per se does not fall within any one of the statutory category. The examiner recommends rewording claim 1 as
“A computing system comprising:
a network interface configured to retrieve block content from a portion of a blockchain via an application programming interface (API), in response to a triggering event; [[and]]
a memory storing program instructions; and
a processor  coupled to the memory and configured to execute the program instructions, wherein when executed the program instructions cause the processor to:
[[to]] call an off-chain trust service to sign the retrieved block content[[,]]; 
receive accreditation results of the retrieved block content from the off-chain trust service, where the accreditation results comprise an indication of whether the retrieved block content has been successfully signed; and 
write the received accreditation results to a block within the blockchain.”
See Gottschalk v. Benson, 409 U.S. at 72 and MPEP 2106.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regards claims 6 and 15, the limitation “the received accreditation results comprise an identification an accredited block and an identifier of the off-chain trust service that performed the accreditation” renders the claim indefinite because it’s unclear as to what the identification is referencing or if the identification is of an accredited block.
Regarding claims 7 and 16 the use of the term “generic block” renders the scope of the claims indeterminate. Specifically, there is no definition within the art for the term “generic block”. Furthermore, the applicant's disclosure fails to define the term or provide any clear and generic” block.
Furthermore, the examiner notes that the term “generic” is a subjective term. Its interpretation is based upon the opinions, perspectives, and/or needs of an individual. Furthermore, applicant fails to define the scope of the term “generic” within applicant’s disclosure and there is no standard agreement among those of ordinary skill in the art as to what constitutes a “generic block”. Essentially, the applicant recites what appears to be an arbitrary characterization (i.e. “generic”) of a “block”, and having provided no disclosure that reasonably sets the scope for the recited “generic” block, applicant appears content to leave an open ended argument as to what blocks can and cannot be called “generic”.
The examiner respectfully maintains that applicant’s claims are indefinite and it is not clear as to what subject matter falls within or outside the scope of the claim language.
Regarding claims 8 and 17 the use of the term “unique block” renders the scope of the claims indeterminate. Specifically, there is no definition within the art for the term “unique block”. Furthermore, the applicant's disclosure fails to define the term or provide any clear and concrete means for determining which of the large multitude of known computer resources fall within or outside the scope of a "unique” block.
Furthermore, the examiner notes that the term “unique” is a subjective term. Its interpretation is based upon the opinions, perspectives, and/or needs of an individual. Furthermore, applicant fails to define the scope of the term “unique” within applicant’s disclosure and there is no standard agreement among those of ordinary skill in the unique block”. Essentially, the applicant recites what appears to be an arbitrary characterization (i.e. “unique”) of a “block”, and having provided no disclosure that reasonably sets the scope for the recited “unique” block, applicant appears content to leave an open ended argument as to what blocks can and cannot be called “unique”.
The examiner respectfully maintains that applicant’s claims are indefinite and it is not clear as to what subject matter falls within or outside the scope of the claim language.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20200007344 to Chepak Jr et al. (hereinafter “Chepak”)

Regarding claims 1-10, they are clearly anticipated by Chepak see Fig. 3 Item 302, Fig. 16 and Fig. 17 Item 1706 and Item 1710. Furthermore, the examiner notes that they are recitations merely of intended use of the claimed "processor” and such recitations fail to be explicitly recited in the form of functions implemented as the claimed instructions stored within said memory thus making any processor capable to be configured to perform the limitations as presently recited.

Allowable Subject Matter
Claim 11-14 and 18-20 is allowed.
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C 101 set forth in this Office action.

Claims 15-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please check attached PTO-892 form for any additional references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C HARRIS whose telephone number is (571)270-7841.  The examiner can normally be reached on Monday through Friday between 8:00 AM to 4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER C HARRIS/Primary Examiner, Art Unit 2432